          Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 1 of 9

                                                                     ORIGINAL
Approved:

             Assistant United States Attorney

Before:      THE HONORABLE SARAH NETBURN
             United States Magistrate Judge
             Southern District of New York

                                   -   -   -   -   X
                                                             l 9MAG 8273
                                                       SEALED COMPLAINT
UNITED STATES OF AMERICA
                                                       Violations of 18 U.S.C.
             - v. -                                    §§ 1343, 1349 and 2,

KIZZITO CHUKWUJEKWU,                                   COUNTY OF OFFENSE:
     a/k/a "Jerry Martins,"                            NEW YORK

                      Defendant.
                                   -   -   -   -   X


SOUTHERN DISTRICT OF NEW YORK, ss.:

     MICHAEL RYAN, being duly sworn, deposes and says that he is a
Special Agent with the Federal Bureau of Investigation ("FBI") and
charges as follows:

                                  COUNT ONE
                      (Conspiracy to Commit Wire Fraud)

     1.   From at least in or about 2017 through at least in or
about 2018, in the Southern District of New York and elsewhere,
KIZZITO CHUKWUJEKWU, a/k/a "Jerry Martins," the defendant, and
others known and unknown, willfully and knowingly, did combine,
conspire, confederate, and agree together and with each other to
commit wire fraud, in violation of Title 18, United States Code,
Section 1343.

     2.   It was a part and object of the conspiracy that KIZZITO
CHUKWUJEKWU, a/k/a "Jerry Martins," the defendant, and others known
and unknown, willfully and knowingly, having devised and intending
to devise a scheme and artifice to defraud and for obtaining money
and property by means of false and fraudulent pretenses,
representations, and promises, would and did transmit and cause to
be transmitted by means of wire, radio, and television
communications in interstate and foreign commerce, writings, signs,
signals, pictures, and sounds for the purpose of executing such
scheme and artifice, to wit, CHUKWUJEKWU received, transferred, and
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 2 of 9




withdrew funds fraudulently obtained from companies (the "Victim
Companies") who were induced to send the funds through email
communications impersonating employees, customers, or vendors of
the Victim Companies.

        (Title 18, United States Code, Sections 1349 and 2.)

                              COUNT TWO
                            (Wire Fraud)

     3.    From at least in or about 2017 through at least in or
about 2018, in the Southern District of New York and elsewhere,
KIZZITO CHUKWUJEKWU, a/k/a "Jerry Martins," the defendant,
willfully and knowingly, having devised and intending to devise a
scheme and artifice to defraud and for obtaining money and property
by means of false and fraudulent pretenses, representations, and
promises, would and did transmit and cause to be transmitted by
means of wire, radio, and television communications in interstate
and foreign commerce, writings, signs, signals, pictures, and
sounds for the purpose of executing such scheme and artifice, to
wit, CHUKWUJEKWU participated in business email compromise scams
through which he received, transferred, and withdrew funds obtained
from fraudulently obtained from the Victim Companies who were
induced to send the funds through email communications
impersonating employees, customers, or vendors of the Victim
Companies.

        (Title 18, United States Code, Sections 1343 and 2.)


     The bases for deponent's knowledge and for the foregoing
charges are, in part, as follows:

     4.   I am a Special Agent with the FBI and I have been
personally involved in the investigation of this matter.  I base
this affidavit on that personal experience, as well as on my
conversations with other law enforcement agents and other
individuals, my review of email communications, and my examination
of various reports and records.  Because this affidavit is being
submitted for the limited purpose of establishing probable cause,
it does not include all the facts that I have learned during the
course of my investigation.  Where the contents of documents and
the actions, statements and conversations of others are reported
herein, they are reported in substance and in part, except where
otherwise indicated. Where dates, figures, and calculations are
set forth herein, they are approximate.



                                   2
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 3 of 9



                 Overview of the Scheme to Defraud

     5.    From at least in or about 2017 through in or about 2018,
KIZZITO CHUKWUJEKWU, a/k/a "Jerry Martins," the defendant, a co-
conspirator not named herein ("CC-1"), and other co-conspirators,
known and unknown, participated in Business Email Compromise scams
("BEC scams") targeting victims in the United States. As part of
the BEC scams, emails were sent to employees of the Victim
Companies directing that funds be transferred to specified bank
accounts.   The emails purported to be from other employees or
customers of those Victim Companies, or third party vendors that
did business with those Victim Companies.   The emails, however,
were not legitimately sent by those persons. Rather, they were sent
by scheme participants who either compromised the senders' email
accounts or used email accounts with a very similar domain name.
After victims complied with the fraudulent wiring instructions in
those emails, the transferred funds were quickly withdrawn or moved
into different bank accounts.   In total, the BEC scams attempted to
defraud hundreds of thousands of dollars from victims.

                          Company-1 BEC Scam

     6.   Based on my review of emails, bank records, and
statements of employees of a construction company located in
Pennsylvania ("Company-1"), I have learned the following:

          a.   On or about January 10, 2018, an employee
("Employee-1") of Company-1 received an email ("Email-1") that
appeared to be from an employee of another company vendor to
Company-1 ("Vendor-1").   Email-1 requested that Company-1 remit
$177,546.81 it owed to Vendor-1.  Email-1 also included details
regarding a bank account at a particular bank ("Bank-1") ending in
the digits 3074 ("Account-1") into which the wire transfer should
be made.  Employee-1 later determined that Email-1 was not sent by
an employee of Vendor-1, but instead was sent from a domain name
matching Vendor-l's email domain except for a single missing
letter. 1

          b.   On or about January 10, 2018, having been induced by
Email-1, Employee-1 directed a wire transfer of $177,546.81 from
Company-1 to Account-1.


1 An email domain is the part of the email address that follows
the@ symbol, such as the domain "example.com" in the
hypothetical email address "user@example.com".  Domain names,
including highly similar domains to existing ones, can be
registered by companies and individuals for a fee.

                                   3
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 4 of 9



          c.   Based on my review of records from Bank-1, I have
learned that Account-1 was opened on or about December 14, 2017 in
the name of "Martins Jerry Management LLC," rather than Vendor-l's
name.  The sole signatory on Account-1 was listed as "Jerry
Martins." Through on or about January 10, 2018, the balance in
Account-1 never exceeded $800.

          d.   On or about January 11, 2018, the day after the
funds were fraudulently transferred to Account-1, an individual
representing himself as "Jerry Martins" issued five cashier checks
from Account-1 totaling $160,400. Three of the checks, in amounts
of $45,000 ("Check-1"), $40,000 ("Check-2"), and $35,400 ("Check-
3"), totaling $120,400 were made out to "Bowmoles." The other two
checks, in the amounts of $30,000 ("Check-4") and $10,000 ("Check-
5"), were made out to "Kizzito Chukwujekwu."

     7.   Based on my review of bank and other records specified
below, I have learned that Check-1, Check-2, and Check-3 were
promptly thereafter transferred into accounts controlled by CC-1 as
follows:

          a.   On or about February 6, 2018, Check-1, made payable
to "Bowmoles" was deposited in an account at a particular credit
union bank ("Bank-2") ending in digits 9702 ("Account-2") on or
about February 6, 2018. Account-2 was opened one day earlier, on
or about February 5, 2018, with a $100 deposit, by CC-1.  Check-2
and Check-3 were deposited in Account-2 on or about February 20,
2018 and March 1, 2018, respectively.

          b.   From in or about February 2018, through in or about
April 2018, all or nearly all of the funds deposited from Check-1,
Check-2, and Check-3 into Account-2 were disbursed in a variety of
ways, including cash withdrawals, checks to another individual, and
transfers to another account in the name of CC-1 at Bank-2 ending
in the digits 2002 ("Account-3"), and payments to nightclubs and a
luxury auto dealership.  Account-2 also received other deposits
that were also substantially disbursed by April 2018.

     8.   Based on my review of bank and other records specified
below, I have learned that Check-4 and Check-5 were transferred
into accounts controlled by KIZZITO CHUKWUJEKWU, a/k/a "Jerry
Martins," the defendant, as follows:

          a.   On or about January 11, 2018, the day after funds
were fraudulently transferred from Company-1 into Account-1, Check-
4, drawn from Account-1 and made out to "Kizzito Chukwujekwu" for
$30,000, was deposited into in an account at a particular bank
("Bank-3") ending in digits 2355 ("Account-4")   Account-4 was

                                   4
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 5 of 9



opened on or about December 20, 2017.  The sole signatory on
Account-4 is "Kizzito Chukwujekwu" with a given address in
Brooklyn, New York.  Prior to receiving the Check-4 deposit,
Account-4 never had a balance above approximately $100.  Between in
or about January 19 and 25, 2018, approximately $28,100 was
withdrawn from Account-4.

          b.   Also, on or about January 11, 2018, Check-5, drawn
from Account-1 and made out to "Kizzito Chukwujekwu" for $10,000,
was deposited into in an account at a particular bank ("Bank-4")
ending in digits 5433 ("Account-5"). Account-5 was opened on or
about December 20, 2017.  The sole signatory on Account-5 is
"Kizzito Chukwujekwu" with a given address in Brooklyn, New York.
Prior to receiving the Check-5 deposit, Account-5 never had a
balance above approximately $200. Between in or about January 16
and 19, 2018, approximately $9,500 was withdrawn from Account-5
through debit card purchases and cash withdrawals.  Account-5
received other deposits and withdrawals subsequent to January 11,
2018.

          c.   Based on my review of New York State Department of
Motor Vehicle records, I know that CHUKWUJEKWU possesses a New York
driver's license in the name of "Kizzito Chukwujekwu" with an
address in Brooklyn, New York.  Based on my review of bank records,
I have learned that CHUKWUJEKWU presented that driver's license to
confirm his identity to open Account-4 and Account-5, and provided
the same driver's license ID to law enforcement in April 2018
following a state arrest on another offense.

          d.    I have reviewed surveillance videos and images from
the deposit of Check-4 made by "Kizzito Chukwujekwu" into Account-4
on or about January 11, 2018 and withdrawals made by "Kizzito
Chukwujekwu" from Account-4 on or about January 19 and 24, 2018,
and deposits made by "Kizzito Chukwujekwu" to Account-5 on or about
January 11 and 12, 2018.    The visual appearance of the individual
making these deposits and withdrawals matches the photo and age,
sex, and height description of CHUKWUJEKWU on his New York driver's
license.

                          Company-2 BEC Scam

     9.   Based on my review of emails, and statements of employees
of an aviation company located in Minnesota ("Company-2"), as well
as various bank records, I have learned the following:

          a.   In or about January 2018, the email account of an
employee ("Employee-2") of Company-2 was compromised to auto-delete
incoming emails from a representative of Company-2's bank

                                   5
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 6 of 9




("Company-2's Bank"). At around the same time, the same
representative at Company-2's Bank received a series of emails
purportedly coming from Employee-2 but actually being sent from a
different domain (collectively, "Email-2"), that was designed to be
deceptively similar to the authentic domain for Company-2.  Email-2
requested for payments to be made to a Bank-1 account ending in
digits 4068 in the name of "Bowmoles." ("Account-6").

          b.   As induced by Email-2, Company-2's Bank executed the
following wire transfers from Company-2's account to Account-6:
$47,870 on or about January 8, 2018, and $98,356 on or about
January 12, 2018, for a total of approximately $146,226.

          c.   An analysis of one of the emails comprising Email-2
indicates that the originating IP address that sent the email was
based in Nigeria.

          d.   Account-6 was opened on or about November 21, 2017.
The name on the account is CC-l's name doing business as "Bowmoles"
and the sole signatory is CC-1.  Based on my review of bank
records, I have learned that CC-1 presented his New York driver's
license to confirm his identity to open Account-6.  Prior to
receiving the first Company-2 wire, Account-6 had a balance of less
than $3,000.

          e.   Between on or about January 8, 2018, the date of the
first wire transfer from Company-2, and on or about February 20,
2018, CC-1 withdrew all funds, including by transferring a net
amount of approximately $18,990 to a Bank-1 account in CC-l's name
ending in digits 7221 ("Account-7).

          f.   I have reviewed surveillance videos and images from
transactions made by an individual from Account-6 on or about
January 11, and 16, 2018.  The visual appearance of that individual
matches the photo and age, sex, and height description of CC-1 on
his driver's license, as well as the individual making deposits and
withdrawals into Account-2 and Account-3 at Bank-2.

                          Company-3 BEC Scam

     10. Based on my and other law enforcement officers' review
and analysis of emails and statements of employees of an investment
firm located in Nassau County, New York, ( "Company-3") , as well as
various bank records, I have learned the following:

          a.   On or about January 11, 2018, an employee of
Company-3 ("Employee-3") received an email ("Email-3") from another
employee of Company-3 ("Employee - 4") requesting, in part and


                                   6
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 7 of 9



substance, that $78,210 be sent to a particular bank ("Bank-5")
account in the name of "Jerry Martins Management LLC" and ending in
digits "2796" ("Account-7") to pay off a loan for the benefit of
the owner of Company-3.

          b.   According to a representative of Company-3,
Employee-4 did not draft of authorize Email-3, which originated
from an IP address located in Nigeria.  Accordingly, based on my
training and experience, and my familiarity with this
investigation, I believe that Employee-4's account was compromised.

          c.   As induced by Email-3, employees of Company-3 made a
$78,210 wire transfer to Account-7 on or about January 11, 2018.

          d.   Based on my review of Bank-5 records, I have learned
that Account-7 was opened on or about December 14, 2017 and that
"Jerry Martins" is its sole signatory. At the time of the January
11, 2018 wire transfer from Company-3, Account-7 had a balance less
than approximately $200. Between January 12 and 16, 2018, the
individual representing himself as "Jerry Martins" withdrew
approximately $28,800 in cash from Account-7.

                          Company-4 BEC Scam

     11.  Based on my review of bank records, emails and statements
of employees of a real estate development company located in
Westchester County, New York, ( "Company-4") , as well as various
bank records, I have learned the following:

          a.   Between on or about January 22, 2018, and January
30, 2018, an employee ("Employee-5") of Company-4 received emails
(collectively, "Email-4") purportedly from an employee ("Employee-
6") at a contracting firm ("Vendor-2") with whom Company-5 did
business.  One of the emails instructed Employee-5 to send payment
of $258,811.65 to a Bank-3 bank account in the name of "Martins
Jerry Management LLC" ending in digits 1480 ("Account-8").  It was
later determined that Email-4 had not come from Employee-6 or that
employee's email account, but from a substantially similar email
address created by a third party.

          b.   As induced by Email-4, employees of Company-4 wire
transferred approximately $258,811.65 into Account-8 on or about
January 26, 2018.

           c.    Based on my review of Bank-3 bank records, I have
learned that Account-8, like Account-1 and Account-7, was opened on
or about December 14, 2017 and that "Jerry Martins" is its sole
signatory.    The individual opened this account by presenting a


                                   7
      Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 8 of 9



purported Nigerian passport ("Passport-1").  Based on my review of
law enforcement databases, I have found no record indicating that
any individual entered into the United States using Passport-1,
indicating that it is likely a counterfeit passport.

          d.   At the time of the January 26, 2018 wire transfer
from Company-4, Account-7 had a balance of less than approximately
$200. Between January 26, 2018 and January 30, 2018, the
individual representing himself as "Jerry Martins" withdrew
substantially all of the funds in wire transfers, cashier's checks,
and cash withdrawals, including an $8,000 cash withdrawal on
January 30, 2018.

          e.   I have reviewed bank surveillance photos showing (1)
the person identifying themselves as "Jerry Martins" withdrawing
$8,000 from Account-8 on January 30, 2018, and (2) the person
identifying themselves as "Kizzito Chukwujekwu" withdrawing $2,158
from Account-4 on the same day.   The appearance of both
individuals is substantially identical.

                          Company-5 BEC Scam

     12. Based on my reviews of statements of employees at a
financial services company headquartered in New York, New York
("Company-5"), review of emails, bank records and other reports, I
have learned the following:

          a.   On or about June 14, 2017, employees at Company-5
received an email ("Email-5") purportedly from a customer of
Company-5 ("Customer-1") attaching a fund transfer authorization
form seemingly signed by Customer-1. Email-5 requested that that
$54,102 be transferred to Customer-l's other account at a
particular bank ("Bank-6") ending in digits 2377 ("Account-9").
Email-5 included voided checks from the Bank-6 account as proof of
Customer-l's ownership of that account.

          b.   Based on statements made by a representative of
Company-5 on behalf of Customer-1, I have learned that Customer-1
did not maintain the referenced account at Bank-6, did not draft or
authorize Email-5, and did not sign the fund transfer authorization
form attached to Email-5.   Customer-1 did not authorize the
transfer requested therein to be made.

         c.    As induced by Email-5, Company-5 transferred $54,102
of Customer-l's funds into Account-9 on or about June 16, 2017.

          d.   Based on my review of Bank-6 records, I have learned
that the owner of Account-9 is not Customer-1, but rather the

                                   8
,   ·,         Case 1:19-mj-08273-UA Document 1 Filed 09/03/19 Page 9 of 9




         individual named "Kizzito Chukwujewku" with a listed address in
         Brooklyn, New York.

                   e.   At the time of Company-S's deposit on June 16, 2017,
         Account-9 had a negative cash balance.  KIZZITO CHUKWUJEKWU, a/k/a
         "Jerry Martins," the defendant, then withdrew approximately $48,900
         of these funds in three checks, including a $42,000 check made out
         to himself.

                    f.  CHUKWUJEKWU cashed the $42,000 check at a bank
         account in Bank-5 ending in the digits 5583 ("Account-10") on or
         about June 27, 2017. Account-10 was opened on the same date.   Its
         sole signatory is "Kizzito Chukwujekwu" with an address in
         Brooklyn, New York.  Between approximately June 27, 2017 and July
         5, 2017, KIZZITO CHUKWUJEKWU, the defendant, withdrew approximately
         $41,303 from Account-10 in cash.

                   WHEREFORE, deponent respectfully requests that a warrant
         be issued for the arrest of KIZZITO CHUKWUJEKWU a/k/a "Jerry
         Martins" the defendant, and that he be imprisoned or bailed, as the
         case may be.




                                            MICHAE~
                                            Special Agent
                                                           ~
                                            Federal Bureau of Investigation
                    ,   .....




                                    JUDGE
                                NEW YORK




                                             9
